IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,717


EX PARTE MICHAEL SHAWN SADLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-02-14104-BCCR IN THE 220TH DISTRICT COURT

FROM BOSQUE COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
murder and was sentenced to thirty years' imprisonment. The Tenth Court of Appeals
affirmed the conviction in an unpublished opinion. Sadler v. State, No. 10-07-00323-CR
(Tex. App. - Waco del. Apr. 29, 2009).  

	Applicant contends his appellate counsel's representation denied him the opportunity
to prepare and file a petition for discretionary review (PDR). This Court remanded the
application to the trial court for findings of fact, and the case has been returned to this Court.
	Appellate counsel filed an affidavit with the trial court admitting error, and based on
the affidavit, the trial court has entered findings of fact recommending Applicant be allowed
the opportunity to file a PDR. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). 
We hold, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Tenth Court of Appeals in Appeal No. 10-07-00323-CR, which affirmed his conviction in Cause No. 07-02-14104-BCCR from the 220th
Judicial District Court of Bosque County. Applicant shall file his petition for discretionary
review with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: January 25, 2012
Do not publish